Case 2:18-cv-00028-JRG Document 118 Filed 03/05/19 Page 1 of 2 PageID #: 3739




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 BARKAN WIRELESS IP                           §
 HOLDINGS, L.P.,                              §
                                              §
       Plaintiff,                             §
                                                        Case No. 2:18-CV-00028-JRG
                                              §
 v.                                           §
                                              §
 SAMSUNG ELECTRONICS CO.,                     §
 LTD. ET AL,                                  §
                                              §
       Defendants.                            §

                                          ORDER

       Before the Court are Plaintiff’s Objections (Dkt. No. 116) to Magistrate Judge

Payne’s Claim Construction Memorandum and Order (Dkt. No. 105). After reviewing

Magistrate Judge Payne’s Claim Construction Memorandum and Order and the objections

made by Plaintiff, the undersigned OVERRULES the Plaintiff’s objections and ADOPTS

Judge Payne’s Claim Construction Memorandum and Order.

       The “consideration-related policy database” term is found within Claims 4, 11, and

19 of the ’284 Patent, and the Magistrate Judge construed that term to mean “a database on

the Internet that stores information related to billing or pricing policies.” (Dkt. No. 105 at

29.) The Magistrate Judge relied upon statements made by the patentee from the

prosecution history that the database is located on the internet. (Id. (citing Dkt. No. 71, Ex.

D, May 20, 2007 Response, at 3 (BARKAN-00000497) (p. 3 of 38 of Dkt. No. 71-10)).)

       Plaintiff objects to this construction. Plaintiff argues that the construction is

inconsistent with Claims 11 and 19, which require that the database merely be connected

                                             1/2
Case 2:18-cv-00028-JRG Document 118 Filed 03/05/19 Page 2 of 2 PageID #: 3740

   .

to the packet-based data network. (Dkt. No. 116 at 3.) However, the statements from the

prosecution history justify the Magistrate Judge’s construction for this term.

        The undersigned OVERRULES the aforementioned objection and all other

objections made by Plaintiff to Magistrate Judge Payne’s Claim Construction

Memorandum and Order and will therefore ADOPT this Order.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 5th day of March, 2019.




                                                     ____________________________________
                                                     RODNEY GILSTRAP
                                                     UNITED STATES DISTRICT JUDGE




                                            2/2
